Citation Nr: 1810186	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Veteran presented sworn testimony during a video-conference Board hearing in Los Angeles, California, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

It is at least as likely as not that the Veteran right hear loss is related to acoustic trauma he sustained in active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are met.  38 U.S.C. § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this appeal, given that any error would be harmless.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran contends that his right ear hearing loss is related to active service.  Upon review of the evidence, the Board finds that the evidence supports the Veteran's contention, and service connection is warranted.

Turning to the element of a current disability, the authorized audiological evaluation in September 2017 recorded that the Veteran's right ear hearing, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

For VA purposes the Veteran has met the threshold for his right ear hearing loss to be considered a disability, and as such, the first element of service connection is met.  See 38 C.F.R. § 3.385.  

Turning to the next element, an in-service injury, the record demonstrates that the Veteran was exposed to acoustic trauma in the form loud artillery noises and machine noises during his military service as documented in the Veteran's July 2011 VA examination.  

This 2011 VA examination also provides the final element of service connection, a nexus.  The VA examiner in this examination etiologically links the Veteran's tinnitus to service and further details that "DD-214 form verifies that he was exposed to the loud artillery noises and machine noises during the military service.  When the tiny hairs of the inner ear become damaged or bent from exposure to loud sounds, this may result in reduction and deterioration of audible range and tinnitus." With this rationale, the examiner found that tinnitus was related to the Veteran's acoustic trauma, the rationale also applies to the Veteran's hearing loss, noting that the damage causes deterioration of audible ranges or hearing loss.  Considering the foregoing, the Board finds that all three elements of service connection are met, and service connection for a right ear hearing loss is warranted.






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ear hearing loss is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


